UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-2197


MERLE T. RUTLEDGE, JR.,

                Plaintiff - Appellant,

          v.

OFFICER TESSIER, in his individual capacity; OFFICER PLAZA,
in her individual capacity,

                Defendants – Appellees,
          and

JOHN DOE 3, supervisor of the Norfolk, Virginia Police
Department Officer, sued in his individual and official
capacity,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Douglas E. Miller, Magistrate
Judge. (2:13-cv-00470-DEM)


Submitted:   February 25, 2015             Decided:   March 3, 2015


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Merle T. Rutledge, Jr., Appellant Pro Se. Melvin Wayne Ringer,
CITY ATTORNEY’S OFFICE, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Merle T. Rutledge, Jr., appeals the district court’s

order denying relief in his 42 U.S.C. § 1983 (2012) civil rights

action.        We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.        See Rutledge v. Tessier, No. 2:13-cv-00470-DEM

(E.D.    Va.    Oct.   22,   2014).   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                    AFFIRMED




                                      2